 HOOVER. INC.593Hoover, Inc. and International nllion of OperatingEngineers, Local 660, AFL-CIO and InternationalUnion of Operating Engineers. Local 369, AFL-CIO and Drivers, Warehousemen, Maintenanceand Allied Workers of America, Union Local No. 1,Party in Interest. Cases 10 CA 12887. 10 CA12959, 10-CA 12960. and 10 CA 13031 (formerly26 'C A-793)February 6. 1979DECISION AND ORDERBy CHAIRMAN FANNING ND MEMBERS JNKINSAND PF.NFI.IOn October 25, 1978, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Hoo-ver, Inc., Nashville, Tennessee, its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:'Respondent has excepted to certain credihilils findings m.lde h theAdministrative Law Judge It is the Board's estahlished pohlic no to o.ser-rule an Administrative Law Judge's resolul.ons with respect to credibilitsunless the clear preponderance of all of the relevant esidence convinces usthat the resolutions are incorrect. Standard Dri WWalI Pr,kl/,,. 1,, 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d (r. 1951}. We hae ca.refuilexamined the record and find no basis for reversing his finding,.-In his ('onclusions of l.aw the Administratie L.aw Judge found (haJRespondent slolated Sec. 8a)( I ) of the Act ha unlawfull soliclling eirplo!-ees to cease engaging in actisities on behalf of the Internail,n;al lnio ofOperating Engineers. I.ocal 660,. A C(( His recommended O(rder. hoys-ever. does not include language thlat Respondent cea.le and desitl fromengaging in such actiis We shall modifs hi, rcnomm endcd Order ,.o i Iiinclude such language In addilion. in a.ciord ls ih the .Admniitr.iitie I .iJudge's conclusions. we shall add language to the Notice to I-mnploec,Indicating that Respondent will ntl dilscourage membership in I oca.l 66(, h\promising henefits to those sho refrain fri.m supporting this Ih.or Iorllll/.i-tionn240 NLRB No. 831. Add to paragraph I(b:"and soliciting employees to cease engaging n ac-tivities on behalf of Local 660."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoTcl(' To EMI'IOYLI'SPost :[) By ORI)ER 01 1 LN,\iONIN. L\BOR RIL.AIIONS BOARDAn Agency of the United States GovernmentWi will NoT discharge any of you for support-ing Local 660 of the International Union of Op-erating Engineers, AFL CIO, or any otherunion.Wi wilL. NOT coercively question any of youabout union support or union activities.Wi. WIL. NOT threaten you with any form ofreprisal because of your support or activity onbehalf of any labor organization, or because youexercise your right to communicate with the Na-tional Labor Relations Board.WE WILl. NOT engage in surveillance of yourunion activities, or give you the impression thatwe are engaging in surveillance of your unionactivities.Wt. WILL NOt discourage you from member-ship in Local 660 or any other labor organiza-tion. and WE Wl. NOT encourage you to joinDrivers, Warehousemen, Maintenance and Al-lied Workers of America. Union Local No. I. orany other labor organization, by solicitation ofyour membership, b authorizing Local I meet-ings on our grounds, by threatening you withdischarge unless you join Local 1, or by promis-ing you benefits for refraining from activities onbehalf of Local 660.Wt WILL NOt assist or contribute support toLocal I by assisting it to organize our employ-ees. or by recognizing it as the collective-bar-gaining representative of our eniployees unlessor until it has been certified as such representa-tive by the National Labor Relations Board.WtI W.I. NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights guaranteed under Section 7 of theNational Labor Relations Act.WE. Wll. withdraw recognition of Local I asthe collective-bargaining representative of ouremployees, and Wt Wll.t NOT apply the collec-tive-bargaining agreement between ourselvesand Local I to our employees.Wt Wil.l. offer full reinstatement to Ray R.Bailey with backpay plus interest thereon.HOOVER. INC. 593 594I)E'ISIONS OF NATIONAL. LABOR RELATIONS BOARDWtv ,w I1 pay (;radx lenrx 'lidwell and l.arr(jolden for overtime due them plus interestthereon.DECISIONSTAI EMENI OF 1.HE CASETHOMAS E BRAKFtN. Administrative Law Judge: Thiscase was heard at Scottsboro, Alabama, on November 29and December 1, 1977,1 pursuant to charges duly filed andserved.2An order consolidating cases, complaint, and no-tice of hearing issued on September 12. The complaintspresent numerous questions as to whether the Company,the Respondent, violated Section 8(a)( 1), (2). and (3) of theNational Labor Relations Act, as amended, with the pri-mary issues being whether Respondent (a) unlawfully in-terrogated, threatened, and engaged in surveillance of em-ployees during the organizing drive of the InternationalUnion of Operating Engineers, Local 660, AFL-CIO (here-inafter Local 660 or the Union); (b) discriminatorily dis-charged union supporter Ray R. Bailey, and discriminato-rily refused to allow union supporter Grady Henry Tidwellto work at its Henegar mine; and (c) unlawfully recognizedand assisted Local I.3In its answer duly filed. Respondentdenies all allegations that it committed any unfair laborpractices. Respondent also denies that it is an employerengaged in commerce within the meaning of tht Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,I make the following:FINDINGS OF FACII JURISDICIIONThe Company is a Tennessee corporation with its head-quarters and central shop facility in Nashville, Tennessee.In addition to this Tennessee operation, it also operatesfacilities near three towns in Alabama: sand, gravel. andstone quarries at Hollywood and Woodville and a stripcoal mine at Henegar. Respondent concedes that duringthe calendar year preceding the issuance of the complaint,a representative period, it sold gravel from its HollywoodAll dates are in 1977. unless otherwise stated2 The charge in Case I0-CA 12887 was filed on June 28. anld ial mcLenddcharge thereon on August 15. The charge in ('ase 10 ('A 12959 v.a hfiled onJune 28. and an amended charge thereon on August 15 the charge ill ('C.10- ('A 12960 was filed on July 25. The charge in (Case 10 (A 13031 .ia,filed on Julv 26 as 26 ('A 6793 and was transferred from Region 26 toRegion 10. ('opies of the charge and amended charge in ('ases 1) ( 12887 and 12959. copies of the charge in ('ase 10 ('A 12961i. find coplr, oCase 10 ('A 13031 were served upon the Respondentl alnd the I'l;i iInterest. Drivers. Warehousemren Maintenance and Allied Wokes .1America. Union Local No. I (hereinafter I.ical II Par. 3 of the complaint.which set forth certain commerce data concerning tile ('ollpall. a. amended on the record at the outset of the hearing hb the (innerdl ( illlscNio appearance was entered al the hearing on behalf l ..locl 1, lno didlocal I In any manner participate in Ihe hearill.quarry, valued in excess of $250,000, to the Tennessee Val-ley Authority (TVA) for use in the construction of a nu-clear plant in Scottsboro, Alabama. Respondent also con-cedes that the gross business of its Tennessee facility wasabout the same as its gross in Hollywood. The Henegarmine sold coal to United States Steel International.4valuedin excess of $50.000 per year for the past 12 years, for usein Alabama.Respondent contends that it is a nonretail enterprise andthat General Counsel has failed to show that there was adirect or indirect outflow of goods from the Company in asufficient amount to meet the Board's jurisdictional stan-dards of $50,000 per year. In Siemons Mailing Service, 122NLRB 81 (1958), the Board defined indirect outflow as"the sale of goods or services to users meeting any of theBoard's jurisdictional standards except the indirect outflowor indirect inflow standard." While Respondent admitsthat the TVA was identified as a user of Respondent'sgravel in excess of $250,000, it correctly contends that therewas no evidence produced to support General Counsel'sposition that the TVA is an agency of the Federal Govern-ment. or that the TVA "might possibly come within theNLRB's jurisdictional standards."As to the first point, judicial notice is taken of the Ten-nessee Valley Authority Act by which the United StatesCongress created a body corporate by the name of the Ten-nessee Valley Authority, 48 Stat. 58 (May 18, 1933) and asamended to and including Public Law 94-412 (September15, 1976; 16 U.S.C. secs. 831-831c, 831d-831h-1, 831i-831dd). This corporation, described in the above act "as aninstrumentality and agency of the Government of theUnited States" was granted broad powers over certain as-pects of the "Tennessee River drainage basin," one ofwhich was for it to distribute and sell the surplus powergenerated at Muscle Shoals [Alabama] equitably amongthe States within transmission distance.Siemons expressly states (122 NLRB at 85, fn. 12) thatusers" shall include an enterprise or organization which isitself exempted from the Board's jurisdiction, if its opera-tions are of the magnitude which would justify assertion ofjurisdiction were it nonexempt. Clearly TVA operationsare of such magnitude. In the TVA Power Annual Reportfor the fiscal year ending September 30, 1977, of which Itake judicial notice, it is disclosed that the Agency hadsales of electric energy for 1977 in the amount of$1.919,565.000. These sales were made in seven States con-stituting the "TVA Power System": Kentucky, Tennessee,Mississippi, Alabama, Georgia, North Carolina, and Vir-ginia.Accordingly, I find that Respondent's operations satisfythe applicable jurisdictional standards, and that it is anemployer engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act forthe Board to assert jurisdiction herein. St. Francis Pie Shop,htc., 172 NLRB 89 (1968).' Rcpillldcii it' sc picsidcint, Jllhn 1. Jeikin'. .originall.l identified thllsonip1ti'\ i i i llled Slilc Slcl. iand Ill respol nse io a leading questilon fronthiis .llliic\ cI.ligIed I I to lI itcd Staltes Steel Inllerilional.al c onpanrhlch l i, I lotI tIilher deliflrlcd HOOVER. INC.595II LABOR ORGANIZATIONSInternational Union of Operating Engineers. Local 660.AFL-CIO, and International Union of Operating Engi-neers, Local 369, AFL-CIO, and Drivers. Warehousemen.Maintenance and Allied Workers of America, Union LocalNo. I, are each labor organizations within the meaning ofSection 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRAC(TICESA. BackgroundAt the beginning of 1977. Respondent was operating twoquarries and a strip coal mine in northern Alabama. TheHollywood quarry was in the center. with the Woodvillequarry located about 15 miles to the west thereof, and theHenegar mine about 10 miles to the east of the Hollywoodquarry. At both Hollywood and Woodville, surface soil.referred to as overburden, was stripped from the earth bylarge front-end loaders operated by various employees. Al-though Hollywood was basically a hard rock quarry, sand.gravel, and crushed stone were also hauled from it intrucks owned by Red Sharp for delivery to TVA projects.Red Sharp owned the land at the Hollywood plant. FromWoodville, stripped sand and gravel were shipped chieflyto highway building contractors working in the area. In thewinter months of 1977. Bobby Lee Lamb and Clifton Mal-colm McCulloch were Respondent's superintendents atHollywood, with McCulloch in charge of stripping andBobby Lee Lamb in charge of the rock crushing operation,and generally in charge. Albert Bryant was the superinten-dent at Henegar, and remained there at all times relevanthereto.Although each plant had its own basic work force, therewas some interchange among the employees at Hollywoodand Woodville, depending upon business requirements.Grady Henry Tidwell. the company mechanic, and hishelper Larry Golden were the exceptions. They were notassigned to any one plant, but worked at whichever of thethree facilities they were dispatched to. They repaired andmaintained mine and construction machinery of all types:bulldozers, front-end loaders, cranes. crushers, pumps. andtrucks.I. Commencement of union interestIn January or February the two mechanics began dis-cussing their need of a union. Tidwell graphically de-scribed their working conditions as follows:Larry and myself would have to go to lenegar.work through the daytime. come to Bobb? Lamb's[Hollywood] job every night, have to stay there untilten, 11:00 o'clock working on equipment that he hadhad broke down. and then probably stay there thatnight to work water pumps. We had to keep the waterpumps going.In one extreme cold spell when the plant employees wereallowed to go home. Lamb required Tidwell and Golden towork under a bulldozer on frozen ground. cleaning out thebelly pans. It was at this point that Tidwell decided that theemployees should get a union in the plant to representthem. In March. Tidwell and Golden discussed variousunions with several other employees. Howard Stapleton,Gene Wheeler, J. D. King, and Ray R. Bailey. Bailey hadformerly been a member of Teamsters Local Union 515based in Chattanooga. Tennessee, and he proposed to Tid-well that they seek the aid of the Teamsters. Tidwell. whoformerly had been a member of the Operating Engineers.prevailed upon the other employees, including Bailey, to"go for the Operating Engineers."In the middle of March. Tidwell telephoned the office ofLocal 660 in Florence. Alabama, and talked to the officesecretary. as he was not able to reach a union official. Be-cause of the long hours he was working, Tidwell was un-able to call again. Finally, in early April he turned over toHoward Smith. a loader operator at Hollywood, the officeand home telephone numbers of the Florence 5 union offi-cial whom he had tried to contact.Smith telephoned the union official. Ezell, at his homeon the evening of April 12, and discussed with him theemployees' desire to have the Operating Engineers repre-sent them. Respondent's Exhibit 2, a South Central BellTelephone Company record of long distance telephonecalls made by Smith from April 10 to May 9. lists this callto Florence as being made at 8:04 p.m. on April 12.B. The Discharge of Ra' R. BaileyI. Bailey's employmentBailey had been hired by Lamb in the spring of 1974 asa loader operator. 6 In 1975 and 1976 he worked chiefly asa loader, operating a Caterpillar 988 front-end loader. bywhich he loaded trucks in the yard at Hollywood with stan-dard size crushed stone that came out of a stockpile. Lambwas his supervisor in this operation. and was also supervis-or of the four other loader operators working at Holly-wood. In late January or early February. while still at Hol-Iywood. Bailey was transferred from the quarry site to astripping area on the hill. Here, he and five other employ-ees were under the supervision of McCulloch, with Baileybeing the sole loader operator.During the middle of March. Bailey testified that he hada conversation with one of Respondent's yard truckdrivers,James Mack Wheeler, at the stripping site water keg. aboutunions. As Wheeler credibly testified, "[Hie was just askingme if I ever heard of a union or ever worked on a union joband telling me the good points of a union." 'Bailey testified that the only time McCulloch "got onme" at Hollywood was at the end of one day, when Mc-Culloch asked him if he thought he had given "Hoover aday's work today?" Bailey replied that he had and that ifi 1I101cnt is approxlmllelk 91 11Ide~, from ttll\vood.' Pro I 'orkin fr Repondenril. Ba.ile had Aorked fr Red Sh.iarp a tIl lkdricl Btilc, Ietlied IL.i hc * ., fired h, Red Sharlp fol refuling Io,.ro- F .R kl htn at the 1iillii..lIIon iie of lie .innie I ihe Scoltiihoro,o1lielio c S iharp dt .I l it l anlif. nidd 1Is tc relil~ilx II I e Hll , ." .a LITln-WlT l .l d ,wlllj l i 1 L. L..lCl II IhC nipl,x ,1 I,c Rcpolo dcilli. .fcl vlli furtiler uppor t, s i, redlhlhhlHOOVER. INC. 595 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCulloch did not think so. he could cut his pay accord-ingly. McCulloch testified to the same incident, but claimsthat he told Bailey to go home and sleep on the questionand that the following day. Bailey came back and admittedthat he had not.On April 13 Lamb transferred Bailey to Woodville, al-though the record is silent as to the superintendent's rea-son. McCullough also came to Woodville, where he wasthe sole superintendent on the job. At Woodville, Baileycontinued to operate a 988 loader, only here he was notstripping overburden but was loading rock "out of thehole" into trucks that would transport the rock to thecrusher. He was also the only loader at Woodville.Bailey testified that on the Woodville job he received awarning from McCulloch for getting a drink of water froma water keg that the truckdrivers used, and that this was thefirst time he had ever received such a warning. Bailey de-nied that he was holding up any trucks by getting a drink.According to McCullough, the incident happened at Hol-lywood. He testified that Bailey "would stop and get adrink of water about every hour. No, lesser than that. Hewouldn't just stop and get a drink, he'd stand there at thebarrel for 10 or 15 minutes." McCulloch also testified thathe saw Bailey at the water barrel when there were truckswaiting to be loaded. I credit Bailey's version that the inci-dent occurred at Woodville, not Hollywood, as Bailey testi-fied that at Hollywood he had no need to get off his loaderto walk to the water barrel, as he had "Lamb's water barrelin my loader." This was not denied by Lamb or anyoneelse. McCulloch also testified that when Bailey wanted to.he could keep up in operating his loader, but implied thathe loafed on the job. However. McCulloch admitted, "Youcouldn't beat him when he wanted to work."Tidwell, who had operated heavy equipment for 8 yearsprior to doing mechanic's work, testified that he had ob-served loader operators load at all three of Respondent'syards, and that Bailey was a good operator. He rated himsecond best of the Company's five loaders, with HowardStapleton being the best and Howard Smith being the thirdbest. Smith conceded that Bailey was a better operatorthan he was.2. The events of May 13Bailey testified that on Friday, May 13. he arrived atwork 5 minutes late. The operation commenced at 6 a.m.9McCulloch was already there and told Bailey that he didnot need him any more. Bailey protested that his pickuptruck had a tire that was going flat, which McCullochcould see, but McCulloch responded that Bailey "was sup-posed to have your damn ass in the hole at 6 a.m." Mc-Culloch then told Bailey, "My boy is going to beat youloading anyway." ' When Bailey asked if he was beingBa.ile, te'stfied that I.amb never gt {i hion for not loa;dinu the tuckproperl Ilo;erer. he readily admitted that he hald hectilktt "right slIrIthe first ear on the ob. for which lamb somlletiles got ) ilIl 1in I lie ultime Baidle could reca ll Ihat .amb "gotl ,n te" il the performlllle ( i hlduties was one time when his oader's brakes were locking. ciusiig thcloader to throw the rear end up in the aurBa;iles also admitted that he was 15 rilnutcs late ol a Sluidall. IhCe lisiior sectnd week he worked ait Wo.d illefired. McCulloch replied "I'm not firing you, I know whatyou're going to do. You're going to get the Labor Board uphere on us." Bailey then asked if he was being laid off, andwas vehemently told with much profanity that he was notbeing laid off.' McCulloch then challenged Bailey severaltimes to "tangle" with him.Bailey then proceeded to Hollywood and informedLamb that McCulloch had put his boy, Hippie, on Bailey'sloader, and that he would not tell Bailey why he (Bailey)was fired. Lamb stated, "I know why he done it because Itold him to do it." 12 When Lamb would give Bailey noreason for his discharge, Bailey left.On the following Monday morning, Bailey went toWoodville to try to talk to McCulloch. McCulloch in-formed him that he might as well leave, as he did not needhim any more. When Bailey asked if he was being fired,McCulloch responded. "I'm not firing you. If I fire you,you can't draw your unemployment." Bailey then asked fora layoff slip. and upon McCulloch's refusal to give himone. he left.3. Respondent's knowledge of Bailey's union backgroundIn the latter part of March. mechanic Tidwell went intothe office at the Hollywood quarry, as he did several timesa day. this time to order some parts. While on the tele-phone, sitting about 10 feet from Lamb and Red Sharp, heheard them talking about Bailey. Tidwell testified that aftercompleting his call, he heard "Red Sharp tell Bobby thatRaymond Bailey drove a truck under the Teamsters whenthey were working in a certain job, and that he ought towatch him, that he would start a union." Lamb replied thathe would not have Bailey "starting no union" there.Golden was also present, as was Bill Brannon, a scale oper-ator. Brannon did not testify. Tidwell testified that Sharp.the owner of the land at Hollywood, was discussing Re-spondent's request for him to buy 100 feet more of adja-cent land, so that its quarry could be extended to the hardrock therein, as Respondent's quarry was down to 110 feetin depth, and its rock was getting soft.Tidwell further testified that about a week before Baileywas transferred to Woodville,.3a severe storm came up atHollywood, with lightening striking a tree. Tidwell cameinto the grease house to get out of the storm, and Massey,Golden, and Lamb were present. Massey', a dragline opera-tor, remarked that he had been operating a loader because"Wormy" 14 was off. At this time Lamb spoke up and said"that Bailey and Howard Smith were the two main onesthat got this union started," that Wormy was gone, andthat he would get rid of Bailey. Golden corroboratedTidwell's testimony as to both incidents. Although GoldenSuperitllieldeit \Ic( ullochl , was referred t at all tilnes b the witnessesa i "11 as." .i nickli llae whlCh II is powerful physique ampl hiore out. Hilss,-1 A;is referred tou as Hippie Nlc(ulloch. he record is nt clear as Io , hatlippic ', Ie ulair duties ere, bhu his faither testified that Hippie could per-ilte .uai cquiplimenlt used hb the (n Olllpan thlpple did not testifs.1 hlee ' ,i ine issuc ltha all 11 ulnelsc agreed onl. and thlat was thatl( tlllu chl "cuased" all hlie tilll. ad cursed ecr,,bods Bailey testified thatM.t( lhtich cursed hllll more than he cursed other eniploNees.hi[ IttCIeieltl t Awta deied h a allib[Boile' wus tri'tisfetired April 131 .i set forth ahoe.H I l.ild SiIth ;ts referred to h ll witnesses a.s "Worm " HOOVER. INC.597first said that the two incidents occurred around the first ofMay, he fixed Red Sharp's warning about Bailey starting aunion as occurring a couple of weeks before Bailey wasfired. He also fixed the date of Lamb's threat, made in thegrease house. to get rid of Bailey. as happening 3 or 4 daysbefore Bailey was transferred to Woodville, which placesboth incidents in early April or late March.Lamb testified that he could not recall any conversationsbetween himself and Red Sharp concerning Bailey and an)union activities, or any conversations with Sharp aboutBailey.McCulloch initially testified that the first time he heardanything about a union was in July. He then testified thatan employee, Pappy Young, told him that some of the em-ployees were trying to get a union in the company "beforeI went to Woodville." When asked when he went to Wood-ville, he guessed that it was in Julyv.5 Later, when shownhis signed statement given to a Board agent on July 19,McCulloch admitted that he had heard some employees atHollywood talking about "trying to get a union." in "aboutMarch." He did not identify the employees. but testifiedthat they were on the hill when he overheard their conver-sations, and did further admit that Bailey was one of thesix employees working for him on the hill at that time.4. CredibilityBailey's. Tidwell's, and Golden's testimony conflicted atnumerous points with McCulloch's and Lamb's testimony.I have credited Bailey, Tidwell. and Golden over McCul-loch and Lamb. and have credited the two superintendents'testimony only as far as it is corroborated elsewhere in therecord. McCulloch was so vague, contradictory, and eva-sive in answering questions put to him that I am convincedhe was trying to tailor his testimony to fit Respondent'scase. An example of this is found in his relating the date onwhich he found out about union activity. He first statedthat it was in July. and that he went to work at Woodvillein July. Later, he testified that his conversation with em-ployee Pappy Young about employees' union activity wasin the last of April or first of June. When shown his pre-hearing statements, very near to the end of his testimony,he finally admitted that he heard employees talking aboutunion activity in March. The first dates given by McCul-loch were obviously intended to preclude his having knowl-edge of union activity prior to the transfer of Bailey toWoodville in the middle of April.Bobby Lee Lamb. who was called by General Counsel totestify under Rule 611(c). testified reluctantly and withoutconviction, often in an evasive and implausible manner.An example is his testimony on the kind of worker Baileywas. Lamb concedes that Bailey was a good loader, butimplies that he was a loafer when not watched. Lamb testi-fied that when Bailey was under his supervision, he workedhim down on the field loading dump trucks because it waswhere "I could see him." as, "If he got hid from me he'dstop everything." Lamb never described where Baileycould hide, much less where he could hide his CaterpillarI Ihc record i, e..lar that hc vCle lt wll pild- l v)Cn Bhi V.\ .t nciIover988 loader, which was 16 feet long, 14 feet high and 9 feetwide, powered by a diesel engine, with a bucket on its frontend. 8 by 8 by 12 feet, that held 9 to 10 tons of rock. BothL.amb and McCulloch testified that when Lamb was super-vising the crusher area, McCulloch was supervising the em-ployees in the stripping area, and certainly no employeewas hiding when McCulloch was supervising. The recorddoes not disclose that Lamb or any other company officialever warned Bailey about hiding out. These two completelydedicated company officials. Lamb and McCulloch, work-ing their customary 10 to 12 hour days. 6 days a week,constantly pushing their employees for increased produc-tion to keep up with TVA's insatiable demand for crushedstone, were simply not going to allow Bailey or any otheremployee to hide from them and stop working.Another example of the inherent implausibility ofLamb's testimony was his testimony concerning Bailey'snot arriving at work on time.Q. (Mr. Hollabaugh) Did you ever have occasionswhen Ray Bailey would not be at work on time?A. That's right, plenty of times.Q. Did you ever mention this to him?A. That's right.Q. Describe how it could arise?A. Well, I told him I was going to lay him off. He'dstraighten up for a week or two, and then late againeverT morning.Certainly, Lamb was not going to retain an employee whowas late every morning, yet the record is clear that Lambdid retain Bailey at Hollywood for several years, and thatthen he worked at Hollywood for McCulloch, stripping forseveral months.Bailey, like all of the testifying employees who worked atthe quarries, whether rank-and-file or supervisors. was notwell educated or sophisticated. But he was sincere, direct.and forthright. and I credit his testimony.Tidwell, the mechanic, was a particularly impressive wit-ness, and I have credited his testimony. Powerful of build.as were McCulloch and Lamb. he testified rapidly andconvincingly without equivocation or evasion. His helperGolden was not the strong figure that Tidwell was, but hewas a sincere, responsive witness. Also, both mechanicstestified against Respondent while still in its employ, fur-ther supporting their credibility. I have also credited thebalance of the witnesses who testified for the GeneralCounsel over McCulloch and Lamb, most of whom werestill in the employ of the Respondent.5. Respondent's basis for discharging BaileyOn May 13, the day Bailey was discharged, he was notgiven any kind of written notice stating the reason for thedi -'harge. nor was he given any clear reason for why hewas being discharged. When McCulloch was asked on di-rect examination what happened on that day. he replied:The day he left. Hie come in that morning, it wasabout. I'd say it was close to fifteen minutes late. Thatwas after we started working. Now, I'd been forty-fiveminutes he said he had a flat tire. I had just told him.HOOVER. INC. 597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell, the day before that he sent us a big rock.'6Andwe had done shot and shot, and I just told him I didn'tneed him no more. I just as soon run the loader my-self.McCulloch further testified that Bailey then "tried tostart a confusion, said I fired him." whereas the superinten-dent maintained that he had not fired him, "I just told himI didn't need him, I done got fed up with his work. and Ijust didn't need him."Whereas McCulloch claimed that Bailey loaded the bigrock on the day before his discharge, which would be May12, Bailey's testimony placed the big rock incident prior toApril 13. and at Hollywood, as Bailey testified that thecrusher was shut down when he loaded at Hollywood. Heclearly recalled the flat rock incident as happening about10 minutes prior to quitting time, aid readily admitted thatit jammed the crusher and shut the plant down. However,the next morning when he reported for work the crusherwas clear.I credit Bailey's testimony that the incident happened atHollywood and therefore could not have happened atWoodville on the day before he was terminated, May 12.McCulloch testified that "after Bailey got off the load-er," the plant went "a day or two before we had a bigrock." The loader on this incident was Ronnie Pendergras.McCulloch also admitted that his son Hippie had loaded abig rock that had jammed the crusher. Tidwell testifiedvividly as to the big rock Hippie loaded that jammed thecrusher, fixing the date at about 3 days after Bailey wasterminated. Tidwell was present when employees dynamit-ed Hippie's rock 10 times over a 2-1/2-hour period beforethey succeeded in getting it out. The repeated blasting blewbolts out of the crusher and Tidwell had to replace them.Hippie was not discharged for sending the big rock to thecrusher, and the record does not indicate that Pendergraswas.6. ConclusionIt is well established that an employer may terminate anemployee for any reason, good, bad, or indifferent, withoutrunning afoul of the Act, provided he is not motivated byunlawful considerations. The existence of justifiablegrounds for dismissal is no defense if the motivation for thedischarge was in part because of the employee's participa-tion in protected activities. With these established princi-ples in mind, and recognizing that the burden of proof toshow the illegality of the discharge rests with the GeneralCounsel, we now analyze Bailey's discharge.In support of the General Counsel's case, we have along-service, competent loader operator, transferred from avery busy quarry to a far less busy operation, and then' When a loader strippilg overhurdet. it' hucket pick, up ol. l.rclstones. and rocks and llad,, thelml into a dump tuck. I lie ock hi.', pIc\ I1)tlIx been dinamlted I he dump truck takes its lo ol-l a lll het .li d 1I lillilp IIIf too large a rock i dumped into the crulsher. it dil lain the cruishctl idcause the o>pera;tion to he lhui dovun ullllil [he hg rock is hlastcd oit lhItloader operator is expected to in ate lmltt hit rocks : il lmulh Li, p, lhcltlherc ui, s ample tesiioli thlt all operators it ries, li( hi icks 1t (liecrusher. as the' did neot se themll under lie iicillcn icotks tdl l1ill hrlikelspicked up.fired, several weeks after Respondent learned that he wasformerly a member of the Teamsters Union, and alsolearned that a union was trying to organize its employees.The record is clear that Bailey was a good loader operator,the second best of the five loaders, and none of the otherloader operators was discharged by Respondent.Respondent in its brief states that "neither Lamb norMcCulloch was, at any time prior to the time at whichBailey left the Company's employment aware of any orga-nizing activities by Local 660." It is possible that McCul-loch did not know that the specific union that was beingsought by the employees was Local 660, but McCullochadmitted, however reluctantly, that in March he overheardemployees talking about getting a union in the plant. Also,an employee, Pappy Young, had informed him that someemployees were trying to secure a union to represent them.It is well established that the employer need not know thename of the exact union trying to organize its employees inorder for the employer to have union knowledge.Respondent also states in its brief that Bailey was not aparticularly active or vocal adherent. It is true that Tidwelland Smith were more active than Bailey, but the recordmakes it clear that Bailey was the initial target of Respon-dent and was looked upon as the Union's Trojan horse,who must be removed. When Lamb was informed inMarch by Red Sharp that Bailey had been a member of theTeamsters Union when he drove a truck for Sharp, andheard Sharp predict that Bailey would start a union at Re-spondent's plant, Lamb's response was strong and to thepoint that he would not have Bailey "starting no Union" atHollywood. Several days later, Lamb stated categoricallyin the grease trailer that he would get rid of Bailey. Re-spondent therefore had ample knowledge that Bailey was aunion supporter and was a potential threat to the Com-pany's nonunion status.Without any reason being furnished by Respondent,Bailey was transferred to Woodville, along with the bully-ing McCulloch. Several weeks thereafter, upon arriving 5to 15 minutes after 6 a.m. with an obviously flat tire, hewas told by McCulloch that he did not need him anymore.McCulloch gave no reason why he was being discharged;in fact, McCulloch denied vehemently that he was firinghim and refused to give him a layoff slip.Respondent denies that the discharge was an unfair la-bor practice and argues that the discharge was attributableto the fact that Bailey had been for some time "a ratherundependable employee, and circumstances had developedto the point where the Company was being forced, on adaily basis to make personnel adjustments at its Woodvilleproject in order to accommodate Bailey's problems."The record does not show at all that the Company hadto make personnel adjustments at Woodville because of, orto accommodate. Bailey. Bailey was a few minutes late oneSaturday. and on the day he was discharged. It must beborne in mind that Respondent did not operate a precise8-hour-a-day factory. Ten- and 12-hour days were the av-erage, worked in the open air, amidst the dust and dirt ofthe quarry and the din of dynamiting, crushing machinery.and heavy construction equipment. Lamb had not dis-charged Bailey in his first ear of employment when he wasadmittedly late a number of times. McCulloch himself tes- 10OOVER, INC.599tified that Bailey would "never he right what you call late."Although McCulloch mistakenly contended that the wa-ter keg incident happened at Hollywood, whereas it hap-pened at Woodville. his testimony shows the weakness ofRespondent's position. McCulloch obviously was lookingfor occasions at Woodville to chastise Bailey so as to justi-fy firing him, so. finding him one day at the water keg, hewarned him about getting a drink of water, something hehad not done before. Then. in trying to justify his firingBailey. he testified that Bailey sent him a big rock on theday before he was discharged. whereas actually this inci-dent occurred prior to April 13 at Hollywood. The evi-dence is clear that it was part of the operation of quarriesfor loaders to frequently load a big rock that later stoppedthe crusher. McCulloch's son. Hippie. loaded a big rock 3days after Bailey was discharged, buit Hippie was not disci-plined or discharged.McCulloch was unable to furnish Bailey with any reasonwhy he was being discharged on May 13. and Respondenthas advanced no credible reason. Yet. suddenly and with-out warning, the known union activist is fired. Hence it isclear that Respondent's real motive in discharging Baileywas to utilize the discharge to stamp out employee affec-tion for the Union. The fact that the Employer chose not todiscipline Bailey for any of his alleged misdeeds for theprevious 3 years is a guidepost that the Employer did notconsider his lateness, or his getting a drink of water, orsending a big rock to the crusher. as calling for any disci-pline, much less discharge.Based on all the evidence of record, including the an-tiunion animus of the Respondent, which is set forth inmuch greater detail infra, I find that Ray Bailey's dischargeon May 13 was not motivated in substantial measure fordiscriminatory reasons because of his union activities, andthat the reasons asserted by Respondent for the dischargewere pretextual. Consequently, his termination was unlaw-ful, and by this action Respondent violated Section 8(a)(3)and () of the Act. Lloyd Wood Coal Co., Inc., 230 NLRB234 (1977); N.L.R.B. v. Lexington Chair Companyr. 361 F.2d283 (4th Cir. 1966).C. The Alleged 8(a)(2) and (I) Violations1. Status of company relative to Section 8(f)General Counsel alleges in the complaint that the Re-spondent unlawfully recognized Local I and executed acollective-bargaining agreement with it. at a time when Lo-cal I had not been designated by a majority of its employ-ees as their collective-bargaining agent, and also did sowith knowledge of an organizing campaign being conduct-ed by Local 660 among its employees.Respondent argues in its brief that its contract with Lo-cal I is completely valid, and that its validity can be sus-tained under either Section 8(f) or Section 9 of the Act.Respondent argues that it is "connected" with the con-struction industry, allowing it to enter into prehire agree-ments under Section 8(f). Respondent further argues thatGeneral Counsel has failed to prove that it is not engagedin the construction industry.Section 8(f). added to the Act in 1959. provides that anemployer "engaged primarily in the building and construc-tion industry" may make an agreement with a union cover-ing employees who will be engaged in that industry, eventhough the majority status of the union has not been estab-lished in accordance with Section 9.I find that the evidence is clear that Respondent is notengaged in the construction industry at Henegar. Wood-ville. Hollywood or Nashville. and that the General Coun-sel has so proven. Henegar is a strip coal mine, and obvi-ously not in the construction industry. Woodville andHollywood are sand, gravel, and stone quarries that pro-duce derivative mineral products which ultimately go intohighway construction, performed by outside contractors atthe jobsite with their own employees. Red Sharp's truckshaul the sand, gravel, and crushed stone from the Holly-wood and Woodville quarries, with the trucks being drivenby Red Sharp's employees. None of Respondent's employ-ees worked at the jobsites where the material was dumpedby Sharp's truckdrivers.Respondent's claim that it is "connected" with the con-struction industry was also asserted by a respondent com-pany that manufactured precast concrete building prod-ucts at one of its plants. Forest Cit)v/Dillon-Tecon Pacific,209 NLRB 867 (1974).'7 The Administrative Law Judge,affirmed by the Board, in finding that the manufacturer ofthe precast building products was not engaged in the con-struction industry because of its connection with the con-struction industry stated: "This is also true of the manyoperations necessary to building and construction, includ-ing manufacturers of pipe and plumbing. electrical equip-ment. steel, lumber, etc., and even quarries, timber andforest operations, etc." I take judicial notice that in theconstruction of highways and bridges. timber is used inlarge amounts for forms. If Respondent's argument is tohold weight, then the timber companies that cut down thetrees back in the forest and the sawmill operators who con-vert the trees into boards would also be engaged primarilyin the construction industry', and this clearly is not so. Re-spondent cites Zidell Explorations, Inc., 175 NLRB 887(1969). in support of its argument. However, this case isinapposite. In Zidell, although the respondent company'sprimary field of activity was shipbuilding. the Board foundthat in the facts of that case, Zidell employees were in anentirely different operation, the dismantling of a ballisticmissile complex. which was itself construction work. Itherefore find that Respondent was not engaged in theconstruction industry, in the sense used in Section 8(f). atits operations in Henegar. Hollywood. Woodville. andNashville and that Section 8(f) is not applicable herein.N.L.R.B. v. W. L. Rives Company, 328 F.2d 464 (5th Cir.1964).2. Recognition and execution of the collective-bargainingagreement under Section 9General Counsel sets forth in the complaint various alle-gations that Respondent violated Section 8(a)(2) and (I) of'At,Ilhcr Iocat,,l of Il, s ctiplob, r. it .ia, dead.rk cn a.icd i the ,l-xIrtml.lnil .f hblld no, , ad .it Ihoc ite' .1~I adnittedlx p ar.irk cna.lcd11i .1Hx[IH .ll}I ,t ,11d t dl ,1,I1i'1 totli effcturi', 8(ft itrc rllctll,FIOOVER. INC. 599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.'8Testimony given by Jenkins, Respondent's man-ager of labor relations as well as its vice president, statesthat on May 12 he executed a 13-page collective-bargain-ing agreement on behalf of Respondent. and that James R.Craighead i9 executed it on behalf of Local 1. (G.C. Exh.3.)When asked by Respondent's counsel over what periodof time he had been "discussing the contract" with Craig-head, Jenkins replied "about a year and a half, two years."The vice president admitted that Local I did not representthe employees of Respondent prior to the negotiations, butthat after the Company signed the agreement, it agreed torecognize Local I as the exclusive collective-bargainingrepresentative of its employees.20Jenkins acceptedCraighead's word that Local I had "the majority of thepeople" signed up on authorization cards, but did not re-quire Craighead to prove this in any manner. Nor does therecord indicate that he asked Craighead the names of thespecific plant locations of Respondent's operations forwhich he claimed to have signed authorization cards.Jenkins testified that he justified this recognition of Lo-cal I because he did not doubt Craighead's word, as Re-spondent had had a contract with Local I in the past. Fur-ther testimony by the vice president showed thatRespondent, or one of the companies owned by Respon-dent's president, Hot Mix Inc., had at some vague priortime, he thought in 1972, had a contract with Local I on ajob in Kentucky. However, that Kentucky job had beencompleted in about 1975, and Hot Mix Inc. had been soldin the fall of 1976. Jenkins testified that when he negotiatedthe contract with Local I he had no knowledge that anyother union was "involved" with Respondent's employ-ees.21Although the duration clause of the collective-bargain-ing agreement reads. "This agreement shall be in full forceand effect from May 12, 1977," Jenkins testified that it wasnot implemented on May 12, as he had asked Craigheadfor a 30-day delay, and that it actually became effectiveJune 12. When Jenkins was asked why he needed this 30-day delay, he replied, "We have regular job classificationsand rates and stuff like that which needed to be straight-ened out." 22 On June 12 the pay raises were put into effect.and various job titles were changed. Wheeler, who hadbeen working at Hollywood as a switch house operatorprior to June 12, testified that he discovered from his firstcheck stub after that date that his classification was nowIR Sec. 8(a)12) sets forth in relevant part that it is an unfair labor prallicefor an employer "to dominate or interfere with the formaltion or Iadn inislra-lion of any labor organization or contribute financial or other suppore o it 1, Craighead did not testify or appear at the he;ring.2The agreement read that it covered Responident's enlphiccx "in I el-nessee. Kentucky. Alabama. (ieorgia. and or :an other of the fortl-clihl(48) contiguous states in the I:niled States of Amcrica:." and ljob clah,,fia-tions contained therein cofvered essentiall, equipment operators. niecliillc.and truckdrivers.21 I do not credit Jenkins' claim of lno kno ledge. Lrs Supc rililiend l M1t-Culloch admitted that he learned of unioun acilSit in March. .11id 11 Culloch's knowledge is imputable to Vice President anid lanazlger of Il.hRelations Jenkins.22 Art. XIV, Wages. of (i.(. xh 3. plainls sol forth thaei lhcTe. ioulld h.a 30-day delay in the effectuation of the sag[e cliaue. a1 it read litit I flee-tive for pay period beginning June 12. 1977." he oih cl.illlc.lilll ildrates would go into efect.that of a plant operator, and that his wage rate had gonefrom $3.15 an hour to $3.68 an hour.23His duties were thesame as before. Although Respondent denied in its answerto the complaint that it granted pay raises effective June12, Jenkins admitted that the Company had placed the payscale set forth in the agreement in effect as set forththerein.3. Other acts of assistance(a) Paragraph 16 of the complaint alleges that Respon-dent. by its Superintendent McCulloch, on or about June16, at Woodville, solicited its employees to sign authoriza-tion cards on behalf of Local I.McCulloch, on being cross-examined, provided the testi-mony to prove this allegation. The superintendent admit-ted that he had received "about a dozen" union cards fromCraighead. and that he was to see that these cards weregiven to the men. He also admitted that he talked to GlennWillis and Ronnie Pendergras, a loader operator, aboutsigning cards for Local 1. McCulloch also admitted that hemade the statement that if there was going to be any unionat Woodville, it was going to be Local .In fact, McCul-loch bet Joe Rector $10 that the union coming in would beLocal 1.(b) The authorization of Local I meetings at Henegarand Nashville: Vice President Jenkins admitted that atsome unspecified time following his execution of the LocalI agreement, Craighead asked Jenkins if he could meetwith Respondent's employees at the Henegar mine, as hewanted to familiarize the employees with the contract. Jen-kins authorized Craighead to meet with the employees atHenegar on June 20 and also authorized him to meet withRespondent's Nashville employees at its Nashville shop.Craighead did thereafter meet with some of Respon-dent's employees at Henegar. Tidwell testified that he andhis helper Golden were called from one job to go to Hene-gar. When they arrived at the mine at about 1:30 p.m., heasked Superintendent Bryant what piece of equipment theywere to work on and Bryant pointed it out. Tidwell saw a"wad" of men, something like 8 or 10. standing around astrange man "dressed in a suit." When Tidwell and Goldenapproached the group, the stranger was reading a contractto the assembled workers. Jenkins and Bryant were stand-ing together on a washer about 30 feet off the ground, andabout 75 feet from the assembled employees.The stranger was reading a document to the men, andwhen Tidwell interrupted to ask what it was, Craigheadintroduced himself as a representative of Local I and toldTidwell not to interrupt, as when he completed the reading,he would read it all over again. When Craighead had fin-ished reading the document, he handed out Local I "Ap-plication for Membership" forms, giving one to Tidwell, aswell as a copy of the contract. Upon Craighead's request-ing Tidwell to sign a card, Tidwell refused. Craighead re-plied that it made no difference, as he was already in theUnion. as Craighead and Jenkins had already gotten to-gether and signed the contract. Tidwell advised CraigheadI e Alc rite for .i plantl operator in ( ( .[sh 3 proiided that plant,pcral.i i i (;riide 2 ver 1e t reelie $3.68 an hour. and those in G;rade I.$3 15 11'' lout HOOVER. IN(.601that he had better not take dues out of his check eciausehe would he violating idwell's "constitutional rights."' 24Tidwell then informed him that the employees wanted tobe represented by the Operating Engineers in Florence.Golden estimated that the meeting lasted 30 to 40 minutesand corroborated Tidwell's testimony, except that he esti-mated Jenkins was 200 feet away from the assembled em-ployees. The employees were paid for the time spent at themeeting.Craighead also held a similar meeting at the Nashvilleshop, which is actually located in Donelson. a suburb ofNashville. Frank Patten. a welder employed by Respon-dent since 1966, credibly testified as to the meeting. Pattenwas working in the shop when the employees were usheredupstairs to a small shop office. About 12 to 15 mechanics.helpers, and truckdrivers were present. Craighead conduct-ed the meeting, advised the assembled emploxees that herepresented Local I, and then proceeded to read the con-tract. Patten asked Craighead, "How was it that we hadnever heard of it before then and walk in on a Mondaymorning, and you say we're in a union." Toward the end ofthe meeting, half of the men present got up and left. Themeeting lasted 20 to 30 minutes, during working hours, andthe employees were paid for the time. Patten did not knowof any union at Nashville since he started in 1966. and hadnever heard of Local I.Wayne Blanton, a mechanic in the same shop. corrobo-rated Patten's uncontradicted testimony. The shop superin-tendent, Buddy Jackson. had telephoned him at his homeon Saturday and told him the "union man" would be at theshop on Monday. When Blanton arrived, Jackson and VicePresident Jenkins were talking and Jackson instructedBlanton to go upstairs. Blanton was the first employee toget up and leave, as he saw Craighead "was reading abunch of bull." He also testified without contradiction thatnone of the employees he talked to that morning had everheard of Local I before that meeting, that they were upsetand "said it was pretty dirty to pull on them."(c) Assistance in Local l's securing a steward: Superin-tendent Lamb testified that he recalled Craighead comingonto the Hollywood jobsite in the middle or late June. Heknew that he was an official of Local 1. Craighead in-formed Lamb that he wanted somebody to serve as theunion steward, and asked Lamb for his suggestion. Lambadmitted that he suggested Joe Masse). as he was "theoldest man I had," was honest, and "He don't ever missnone." Lamb then went and got Massey and brought himto the office, where Craighead and Massey talked aboutLocal I. Massey agreed to serve as the steward and signeda Local I card in Lamb's presence.Tidwell testified, without contradiction, that Masseythen came back to the pit. where he and Massey had beenworking on Massey's dragline when Lamb had come forhim. Massey then gave a Local I card to Tidwell. but Tid-well refused to sign it and returned it to Masses.(d) Paragraph 19 of the complaint alleges that Superin-24 the atreenient did ,.ir.lam a chckoff of dlc cliuc ut ,Ii ol il mlcof the hearing. the Rcplident hid ni chcSkcd oft ii.ti duct It did il cont lln an Ictl,¢ unll n-clrlt 11allCe th.tl required cllc \ 1 h,)llCmenihers if the llltendent Brsant on or about June 28 telephonically encour-aged membership in Local I by telling its employees thatl.ocal I was the collective-bargaining representative of itsemployees and the labor organization that Respondentwanted to deal with. Bryant did not testify, and I am un-able to find any such testimony to support this allegationin the record. Tidwell did testify at length about a tele-phone call he received toward the last of June from Bry ant.but he did not allege. nor can I reasonably infer, thatBryant told Tidwell that l.ocal I was the bargaining repre-sentative or the labor organization Respondent desired todeal with.Tidwell stated that on about June 20 he had to go toHenegar. so he took with him union cards for the Operat-ing Engineers. Upon arriving at the mine. he left the crdson the seat of his truck. When employees asked him aboutthe cards. he informed them that the cards were on histruck seat. Approximately 1i employees proceeded to signthe cards. Tidwell's truck was equipped with a two-wa,radio, and he then received a call thereon from Lamb. in-structing him to come to Hollywood to repair a loader.fidwell and his helper Golden proceeded to Hollywood.While working on the loader. Tidwell was called to theoffice to talk to Bryant. the Henegar superintendent. on thetelephone. Tidwell related his conversation with Bryant asfollows:Albert said, "Henry. weren't you just out here a fewminutes ago passing cards out?" I said, "Passing outcards, what are you talking about?" He said. "Thatunion card, your union cards." He said, "Weren't oujust passing them out?" I said, "Well, I guess youcould call it that. Albert. Yes, I was." He said. "Youshouldn't have done that." I said, "Why, you give thatcompany time enough to give their statement on com-pany time." I said. "The least you could do is let meget my cards signed." He said. "You should haveasked me first." I said. "If I had asked you first. Al-bert. what would you have said?" He said. "Well, Iwouldn't have cared, but the thing about it is youdidn't. And I don't want to ever catch you back on myplace again." I said, "Your place? What are you talk-ing about? Are ou talking about Henegar?" He said."That's right. I don't want you back at Henegar onthis property ever again." I said, "Well, if that's theway you feel about it. Albert. that's the way it will be."So I hung the phone up.I credit Tidwell's uncontradicted testimony. but I amunable to find therein that Bryant told Tidwell that Local Iwas the employees' bargaining representative or the labororganization Respondent desired to deal with.25Accord-ingly. I will recommend that this allegation of the com-plaint be dismissed.(e) Paragraph 18 alleges that on or about June 29. at\Woodville, McCulloch threatened Respondent's employeeswith discharge for not signing Local I authorization cards.Glenn Willis testified in support of this allegation. al-though he did state that the incident occurred in llollv-wood. Willis drove a truck at both Woodville and Holls-I1111 ti11s1" 11. '1. 1 ll bc 1i lj dC, l, .Ir i 11, .1 , h1 I 1 1 1'.ill. U' .111 111'.l" 6I I ,al 2{ I ktl [ q (-tl1ll],1,1 1HOOVER. IN. 601 602DECISIONS OF NA] IONAL L.ABOR RELATIONS BOAR)wood, and Mc('ulloch also worked at both plants. Willistestified that he had a conversation with McC(ulloch aboutthe "warehouseman" union as follows:And he asked mnc was I going to sign one of themcards with them, and I said No. Ile said that Joe Mas-sey would come up about quitting time and show meone of the cards. About 4:40, ahout 20 minutes beforequitting time, he come up there on the hill where wewas hauling from, and he called me off the truck. I gotoff the truck and went down there, and he [Masseylshowed me a card. And he says was you going to signone and I said no. I got back on the truck and hewalked over to Heavy McCulloch. and I started topull out and Heavy stopped me. He called me a lyingm f r and he said, "You told me that you was goingto sign one" and I said. "I would hear Joe Masses,"and he called me a lying son-of-a-bitch. Then he start-ed to walk away and then he come back and he said."You will sign one." Then the next day he told me theones who didn't sign the card was going to get fired.On direct examination McCulloch denied that he eversaid to Willis or anyone else that any employee would befired if he did not sign a Local I card. I found Glenn Willisto he a credible witness and I credit his testimony thatMcCulloch threatened that those employees who did notsign Local I cards would be fired. McCulloch had alreadyadmitted, as set forth in section IlI.C,3,a, above, that hehad talked to Willis about signing a card. As set forth inthe record, McCulloch was a pusher and a cusser, and hecould not abide any employee questioning his orders.When Willis refused to sign the card, I find that McCul-loch berated him, told him heatedly that he would sign thecard, and the next day, still seething from Willis' refusal tosign, told Willis that the employees who would not signcards would be fired.4. Conclusions on majority issueThe law is clear that employer recognition of a unionwhich is not the choice of a majority of the unit employeesconstitutes unlawful assistance and support within themeaning of Section 8(a)(2) and ( I) of the Act. The grantingof exclusive recognition to a union which has failed to ob-tain a majority at the time of recognition is unlawfulwhether its opponent is a competing union or "no union."International Ladies' Garment Workers' Union, AFL ('10[Bernard-Altmann Texas Corp.] v. N.L.R.B.. 366 U.S. 731(1961). The law is also equally clear that the burden ofproof is upon the General Counsel to establish that theunion accorded exclusive recognition was not the majorityrepresentative. Progressive Construction Corp.. 218 NLRB1368 (1975); Walker's Midstream Fuel & Service Co.. 208NLRB 150(1974); American Beef Packers. Inc.. 187 NI.RB996 (1971), affd. sub nom. Arthur L. lMorgan Union. ocalNo. 3 v. N.L.R.B., 463 F.2d 818 (D.C. Cir. 1972). Based onthe entire record, I find that General Counsel has met thatburden in this case.In finding that Local I did not represent a majority ofRespondent's employees on May 12, I rely upon the fol-lowing evidentiary facts:(a) he record does not show that any organizationalactivity on the part of Local I took place among Respon-dent's employees at any time whatsoever prior to the sign-ing of the bargaining agreement, or that any employee inany manner designated L.ocal I as his bargaining represen-tatlve.(b) he employees at the three Alabama sites and atNashville had never heard of Local I until late June whenC'raighead arrived on the jobsites.(c) The fact that Jenkins did not recognize Local I be-fore he signed the agreement, and only recognized it afterthe agreement was signed, demonstrates that Local I didnot represent Respondent's employees. In the real world ofindustrial relations, recognition comes before the executionof an agreement, not after. It would be an exercise in futili-t,. and a waste of both an employer's time and a union'stime, for an unrecognized union to negotiate with an em-ployer for an agreement, and then, after weeks or months(or about I-1,'2 to 2 years, as Jenkins claimed) be told bythat employer that it would not recognize the union. andtherefore no agreement would be entered into.(d) Although Jenkins testified that he had been engagedin negotiations with l.ocal I for a period of 1-1/2 to 2years, the record does not show that any employee wasaware of such negotiations or ever participated in them.(e) The evidence establishes that there never was an ap-propriate unit that Local I claimed to represent. It is fun-damental to the Act that the union representing the em-ployees of an employer must represent "an appropriateunit, although it does not have to be the most appropriatefor bargaining." A. S. Beck Shoe Corporation, 92 NLRB1457 (1951). The agreement entered into by Respondentdoes not specify any appropriate unit, nor does it specifywhich of Respondent's plants were covered by it, not evenmentioning the operations at Hollywood, Woodville,Henegar or Nashville. In fact, it purported to cover all ofRespondent's employees in the 48 States of the continentalUnited States. Under such all-encompassing 48-state cov-erage. employees subsequently hired in any new operationwould have to accept Local I as their bargaining agent,without having any say' about the matter. This would be adenial of their basic rights under the Act to have a bargain-ing representative of their own choosing.(f) I.ocal 1 did not disclose to the employees at the threeAlabama jobsites that they were represented by Local Iand that Local I had negotiated a contract on their behalfuntil 37 days after the claimed execution. No union, signa-tory to a bona fide collective-bargaining agreement. isgoing to wait such a long period of time before it commu-nicates to employees it has never seen before that it is nowtheir bargaining representative and concurrently showthem the contract they will be working under for the next 3years.(g) Craighead's handing out of Local I authorizationcards at his first meeting with Respondent's employees, atboth the Alabama sites and at Nashville, shows that he didnot have any authorization from these employees designat-ing Local I as their exclusive bargaining representative.When the men rebuffed him by refusing to sign, he showedhis contempt by telling them that it did not make any dif-ference anyway, because they were already in the Union. HOOVER. IN('603as he and Jenkins had previously signed the contract.(h) McCulloch and Lamh made heavyhanded attemptsto secure signed authorization cards for Local I from theemployees under their supervision. If these supervisors he-lieved that Local I legallk represented the emplosees. the)would have felt no need to pressure employees into signingLocal I cards.(i) Finally, we have McCulloch's admitted statementthat he told employees at Woodville in June that if therewas ever going to be a union down there. it was going to beLocal I. To emphasize his certainty of this conclusion, thesuperintendent bet an employee that the union that wascoming in would be Local 1. Thus. Superintendent \Mc-Culloch affirmed Superintendent Lamb's eark prophec tothe employees. that the Company would get them a union.I find that the Gieneral Counsel met its prmla itcic bur-den of establishing ocal I's lack of majorit,. and thatRespondent introduced no countervailing proof. I find. ac-cordingl. that Respondent violated Section 8(a)(2) and (1)by recognizing Local I as the exclusive bargaining repre-sentative of the emplo)ees. and bh executing a contractwith Local 1. The Ilarl I Mountain (orporation, 228 N RB492 (1977).5. Conclusions on contributing supportRespondent contributed support to Local I by the fol-lowing acts and statements: Superintendent Mc('ulloch'ssolicitation of Willis and Pendergras to sign ocal I cards:Vice President Jenkins' authorization of Craighea to meetwith Respondent's employees at lenegar and Nashville toconduct an organizational meeting with its emplosees dur-ing paid working time: Superintendent Lamb's assistanceto Craighead in securing Massey's signature on a Local Iauthorization card, and in selecting Massey to serve as theLocal I shop steward; McCulloch's threatening Willis andothers with discharge if they did not sign cards for Local I:and Respondent's granting pay raises effective June 12.The record is clear that by engaging in the acts and con-duct set forth above, Respondent was engaging in conductwhich under Section 8(a)(2) and ( I) of the Act is proscribedas illegal acts of assistance. Accordingly. under the facts inthis case, I find that Respondent violated Section 8(a)(2)and (I) of the Act. Iernitron Electrical Components. Inc..221 NLRB 464 (1975).D. T7he .4 lleged 8(a)(lI) ioltonsFollowing Bailey's discharge on May 13 there is no evi-dence of union activities on the part of Respondent's em-ployees until MaN 31. In the evening of that da!. Smithtelephoned Oscar G. Wisdom. business manager of l.ocal660, at his home in Florence. On the next da. bv a letterdated June I. Wisdom forwarded to Smith a nunmber ofblank union authorization cards with instructions on howthey were to he filled out. On about June 2. a flurry ofunion activity took place among Respondent's emplosees.Smith distributed cards to Iidwell and plant operatorsJames Mack Wheeler and Willie ('lat (Cullins. Iidaell inturn gave cards to Golden and to Glennil Willis, a truckdri -er at Woodville. Ihese emploe ces sitned the union authori-zation cards and returned them to Smith or fi'dwell.1. InterrogationsIhe General Counsel alleges that Respondent engagedin numerous acts of unlawful interrogation of employeesabout their and other employees' union activities smpa-thies. and desires. It was alleged that such conduct wasengaged in b Respondent's agents Lamb and McCullochduring various dates in June. July. and August. Respon-dent's answer denied any such unlawful conduct.(a) Smith. who signed a Local 660 authorization card onabout June 2. testified that a day later. Lamb approachedhim at the crusher and said. "''I want to know what aboutthis union. Have ou heard anything about this union?"When Smith denied hearing about it, .amb responded."We'll just get to work 4(0 hours and go home." At thattime the employees were working II t I I -1 2 hours a day.5 to 6 dass a week.L.amb denied that he stated that if the Union ca;lme ithe'n would only work 40 hours a week. lie did admit thathe heard of the Operating Engineers Union about June I.claiming that was the first time he had heard of it on thejob. Hc also testified that he then informed Vice PresidentJenkins about Local 660.(h) Wheeler, a plant operator at Hollywood, testifiedcredibhl that he received about 12 blank cards from Smithearls in June. He then secured six signed cards from otheremployees. and returned five unsigned cards to Smith.leaving one such card in his lunch box in the grease houseover the weekend. On the following Monday morning,June 6. .amb approached Wheeler and asked him wherehe had secured the union cards that were in his lunch box.Wheeler told him that he had gotten them from the unionman. Later in the day,. his fellow plant operator. WillieCullins. went to the grease house, picked up Wheeler'slunch box. and brought it to him. Upon opening his lunch-box Wheeler found a Local 660 card that carried across itsface amb's signature. Wheeler tore the card into piecesand threw the pieces into a barrel. Tidwell later removedthe pieces from the barrel. (G.('. Exh. 7.)Lamb admitted that he had signed the card. accidently.and then put it back in Wheeler's lunchbox. and that hehad asked Wheeler where he got the card.(c) On about June 10. mechanic Tidwell and his helperGiolden were uorking together at Hollywood. Tidwell andGolden testified that Lamb came up to them and askedwhich one of them was passing out union cards. WhenTidwell equivocated and asked if Lamb had seen him pass-ing out union cards, l.amb replied that he had not, but thathe knew that idwell was doing so. As amb left. he statedthat it the employees wantied a union. Jenkins had said thathe would take care of that. Lamb denied generall\ askingquestions about the inion.(d) Wheeler testified that in the following week. Lambcame up to him and (ullins when the plant was brokendoNwn and conersed A .ith them about the Union. Larnmbhinformed them that. ith a union. on das when the plantwas broken dow n. the employees would be sent home. (ul-Jilns testified ltha l.ahmb said. "()n mornings like this. henthis plant is broken down. uhern ou get our tinion, we etHOOVER. INC. 603 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDto go home." Two days later IJune 13], Lamb again camneup to Wheeler and Cullins and inquired about the Union.adding that he wanted to sign up with the Union so that hecould work 40 hours and go fishing.(e) Cullins testified that on June 14 he was working byhimself back on a creek, starting a pump, when Lambstarted to question him by asking, "Willie. have you gotone of those union cards yet?" I said. "No. but I would liketo have one." He said, "If you get one tear it up and thatway I will take care of you." When Lamb was questionedabout any discussions with Cullins about a union, at all. hereplied, "I ain't never mentioned it to him."(f) Cullins testified credibly that one day while he wasworking on the sand plant, McCulloch asked him if he wasgoing to a union meeting, and that he told his superinten-dent yes. There was no further conversation. The recordshows that Cullins, on the evening of July 6. went to theHoliday Inn in Scottsboro, met with an agent of the Board.and gave an affidavit.(g) Smith testified that on the morning following the in-terview of some of Respondent's employees by LaborBoard agents on August 4. at the Holiday Inn, McCullochcame up to him. The superintendent then asked, "What'sthat damn Bailey doing at that union meeting?" Smith thentold him that it was not a union meeting, but a LaborBoard meeting. to which McCulloch replied that he hadnot known that.Considering the total testimony of the witnesses as re-gards the evidence of alleged unlawful interrogation setforth above, and in considering the demeanor of the wit-nesses, I have credited the testimony of General Counsel'switnesses over Lamb and McCulloch.Based upon such credited testimony, I find that the factsreveal that Respondent. by Lamb. unlawfully questionedemployee Smith on June 3, Wheeler on June 6. Tidwell onJune 10. and Cullins on June 13 and 14: and that Respon-dent, by McCulloch, unlawfully questioned employeesCullins on July 6 and Smith on August 5. thereby violatingSection 8(a)(1).2. Threats(a) The General Counsel alleges and Respondent deniesthat Respondent, by Lamb. on or about June 14 and Au-gust 5 threatened its employees with reprisals for engagingin activities on behalf of Local 660.Cullins testified that one morning in the middle of Junethe plant was broken down, and he had a brief conversa-tion with Lamb, who stated: "On mornings like this, whenthis plant is broken down, when you get your union, we getto go home." Previous to this incident, when the plantbroke down the employees were not sent home, but werekept at work to help repair the plant.Lamb testified that he could not recall any statement toC'ullins, or anybody else at the sand plant, that if the plantbroke down, if the Union were in, the employees would gohome.I have credited Cullins' testimony and find that Lamb'sstatement was a thinly veiled threat to cut down on thehours of work of Respondent's employees and thereby cuttheir wages, and that it thereby 'violates Section 8(a)(l).(b) On the evening of August 4. Tidwell left the jobsite,drove to Hollywood. and parked his assigned companytruck on the parking lot of a grocery store, Jitney Jr.Bailey picked Tidwell up and drove him to the HolidayInn, where both were scheduled to give statements toBoard agents concerning the instant case. Tidwell testifiedthat he left the Holiday Inn at about 10 p.m., got into histruck, and was home by 10:30 p.m. On the next morning,Lamb told Tidwell that he was getting tired of being calledout in the night to pick up Tidwell's truck. Tidwell replied"that this is the first time you've ever been called about thetruck being out anywhere." Tidwell stated that at this timea supervisor from Nashville walked up "so we just endedthe discussion right then."Lamb's testimony about the use of the Company truckwas ambiguous:Q. Now, did you ever tell either the mechanic or themechanic's helper that they couldn't use that truck fortheir own personal business or anyway they wantedto?A. No, sir.Q. Does the company have a policy about the useof these company trucks?A. Well, strictly for company work, yes.I do not credit Lamb's testimony that the mechanic'struck was to be used strictly for company work. He did notdeny Tidwell's statement that he took it home every eve-ning. and drove it to work every morning, and stopped atvarious places between the quarries and his home.However. I am unable to find that Lamb's statement toTidwell on August 5 was either a threat of reprisal or dis-charge. Lamb's words, as stated by Tidwell, that he wastired of being called out in the middle of the night to pickup the truck, are ambiguous and inconclusive, and I woulddismiss this allegation of the complaint.(c) The General Counsel alleges and Respondent deniesthat Respondent, by Lamb, on or about March 31, June 6.and August 5 threatened its employees with discharge forengaging in activities on behalf of Local 660.27As set forth in section Il,B,3, above, Tidwell crediblytestified that he, Golden, Massey, and Lamb were in thegrease house during an electrical storm in the latter part ofMarch, when Massey remarked that he was operating aloader because Smith was off. At this point, Lamb statedthat Bailey and Smith had started the Union, and that hewould get rid of Bailey. This was a plain threat to dischargebecause of an employee's union activity, and violated Sec-tion 8(a)( I) of the Act.1' Id lcl had ued the truck Io g' hack and forth t work and to performper.ioll eiiiind, hile lgoinlg and coniing to ork. ever ince he had beenhircd h Re,ronldcnlt Oin June 6I lie had parked It oin the lot of he ohllcia1ill 1 t .1 11id i I local ¢10( Uionil ll meeting. ;lmh had questloned him theie,. -11n 1 1/ a hotll IIt, UC on tIll.t e i IIlng. id U hen I dvell told hm heurIti 1t , .1 111o lll ie llt itl I it. I.imh told hlinl It Wa not a union truck andlie ., n I 1 1it lake It do,an there .1a1i , lloireI hie cIioilililiI ailleged nine separ;ae tsl oI f threats bh l.amb and Mc-(i lloch 1 11(ol he record hefoec l tlle. I a.s unabic Io match the allegedllca1 ts 1 I .,ilih ,11 June 6 aniid \uIgUt 5 tll sxufflilcent e deltnce. and I haveI1 1 Iic.led iic. ll ,er fIlill, e nd IIIc a ll e i large illa))rit of ;il-1c'cd IhIlals,.. 1II IC clll j I}l l I I ciCTl fter et forthl i rlii.fected in.l II1110t-i b ,t. Itill 1 HOOVERR INC.605(d) General Counsel alleges and Respondent denies thatRespondent. by Lamb, on or about August 5. threatenedits employees with reprisals if they exercised their rights tocommunicate with the Labor Board.Smith testified that on the afternoon of that date. Lambgot out of Jenkins' car. got into his truck, and drovestraight to Smith. who was sitting on his loader. Lamb thentold him. "I want you to run that loader in third gear. Iwant you to stay away from that damn Labor Board. Ifthey' want to know anything. let them come up here. Weare running this damn job. not them."Although it was not alleged in the complaint. Tidwelltestified to a similar incident with Lamb, which occurredon July 6 and which I treat as background. On that af-ternoon. Tidwell was working at Hollywood when Lambcame to him and told him he had to go do some work atHenegar. Tidwell told Lamb that he had to give a state-ment to the Labor Board at 6 p.m. that evening. Lambreplied, "You stay away from that Labor Board. If theywant to know anything. you tell them to come and see me.I run this job here." Lamb added that he was not intendingto have the Union on the job because he was the boss man.and that he had previously worked on a union job and wasnot going to have a union on this job.It is fundamental to the Act that employees have theright to use the Board's processes in exercising their rightsguaranteed under Section 7, and I find that Lamb's threaton August 5 violated Section 8(a)(1) of the Act.(e) The General Counsel alleges and Respondent deniesthat Respondent. by McCulloch, on or about August 4threatened its employees with reprisals for engaging in ac-tivities on behalf of Local 660.Smith testified that while he was operating his loader onthat date, McCulloch came up to him and the followingconversation took place: (McCulloch): "'Why don't youput that loader in a higher gear?' I said. 'Now Heavy. I'vegot it in second gear.' 8 He says, 'Well, boy, you'd betterbe getting that union in here. If you don't. I'm going to puta bomb under your butt, boy.'"McCulloch was not questioned on this specific incident.but he testified in a generalized way that he never threat-ened any employee about anything relating to union activi-ties.I credit Smith's testimony and find that McCullochthreatened Smith that if Local 660 was unsuccessful in itsattempt to represent Respondent's employees. McCullochwould oppress Smith continually thereafter in the perfor-mance of his duties. I find this to be a violation of 8(a)( I).(f) General Counsel alleges and Respondent denies thaton August 5 Respondent, by McCulloch, solicited its em-ployees to cease engaging in activities on behalf of Local660.Smith testified that at about 10 a.m. on August 5. Mc-Culloch came up to him on thejobsite and told him that hewanted to talk to him. McCulloch then took him back tohis loader, where Smith testified that the following conver-sation took place: (McCulloch): "'Smitt. where are you2, S nith contended thi II i.ts nl st .ie to opcrite the Woatl, il ; I .li I 1third gear. a it u dngerotu.s .Indl clmild ilrl ill lcl I cl .1i [ 1 l h l ,111 i ,orrect gear for the loader hi. tIp'c f AIrok I.J .eCI d Lcaorfrom?' I said 'I'm from here.' He said. 'Smittv why don'tyou call this off?' I said, ' I can't.' And he said. 'If youdon't. you won't be able to live in this State any more ifthis goes on.'"McCulloch did not testify as to this incident and I creditSmith's uncontradicted testimony. McCulloch's statementclearly interferes with Smith's Section 7 rights and violatesSection 8(a)(I).3. SurveillanceThe General Counsel alleges and Respondent deniesthat Respondent, by McCulloch, on or about August 4 and5. in the vicinity of the Holiday Inn in Scottsboro, engagedin the surveillance of its employees' union activities on be-half of Local 660.The evidence shows that on the evening of August 4.representatives of Region 10 of the Board were interview-ing employees of Respondent relative to the charges thathad been filed herein. The interviews were being conductedin rooms in the Holiday Inn, which is situated on the mainstreet in Scottsboro, on U.S. Highway 72. The Inn also hasa restaurant in the same building. Behind the motel, on itsrear parking lot, was a house trailer owned by' the Inn. Anemployee and foreman of Respondent, Shorty Lewis. wasliving in this trailer. That evening, another employee.A. D. Crow, was also at the trailer.Howard Smith and the two mechanics Golden and Tid-well testified as to this incident and their testimony wassubstantially the same. These three employees. as well astwo others. Bailey' and Smart, arrived for their appoint-ment with the Board agents between 6 and 6:30 p.m..congregating outside. at the rear of the motel. The emplos-ees saw McCulloch leave the trailer, and go to his pickuptruck. parked in the motel's parking lot, and get some beer,When McCulloch saw the employees. he waved and said."Hey." and returned to the trailer. A short while later. Mc-Culloch left the trailer and walked to the rear door of themotel, passing about 10 feet from the assembled employ-ees, and as he walked by, smiled. A short time thereafter.McCulloch came out of the motel with a plate containinghis supper and went to the trailer. He stood here for awhilewith Lewis and Crow, talking and drinking, at a distance atwhich neither party could hear what the other was saying.He then went into the trailer.About 9 or 9:30 p.m.. McCulloch came out of the trailer.got into his pickup truck, and drove away from the back lot"squealing tires." As he drove by, he hollered in a veryloud voice "Hey." Tidwell, who at that time was inside themotel giving his statement, also heard McCulloch holler ashe went by and called his presence to the attention of theBoard agent.McCulloch testified that he lived in a motel about fouror five blocks from the Holiday Inn, and was just visitingLewis in his trailer. They ordered supper from the HolidayInn restaurant. apparently using the trailer telephone, andupon being told that the busboN was sick that night, Mc-Culloch went over to the Inn and picked up the supper.McCulloch denied that he knew what the employees wereat the Inn for on that evening.In Advance Busine.s Form.s Corp., 194 NLRB 341. 343.HOOVER, INC. 605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDfn. 4 (1971), it was stated that "the presence of a manage-ment official in a public place while a lunion] meeting is inprogress, without more, is insufficient to establish [illegallsurveillance." However. I find that something more wasinvolved than McCulloch's simply being there for supper.Tidwell had informed Lamb that afternoon that he had tobe at the Holiday Inn at 6 p.m. that evening to give astatement to the "Labor Board." and for that reason couldnot carry out Lamb's order to go to Henegar. Lamb andMcCulloch both had two-way radios in their trucks forcommunication, besides the telephones in their respectiveoffices, and they constantly worked as a team.I find that it was no mere coincidence that McCullochshowed up at 6 p.m., but draw the inference that he wasinformed by Lamb of the meeting. While McCulloch de-nied that he knew why the employees were there, he wasnot asked if he knew that they were going to be there thatevening. McCulloch's actions at the Inn were totally out ofcharacter. Here he saw a group of his employees standingin the open behind the motel, for a period of over 3 hours.and he never came up to speak to them, only yelling hey ontwo occasions.On the next day. Lamb not only questioned Tidwellabout the truck's use on the previous evening, but he em-phatically told Smith to stay away from the Labor Board.Obviously, Lamb knew who had been at the Holiday Innon the previous evening, as he himself had been in atten-dance. I find that McCulloch's attendance at the Inn wasnot a mere coincidence, but was a deliberate effort to learnthe identity of the employees attending. I find that Mc-Culloch's conduct constitutes surveillance and violates Sec-tion 8(a)( I).4. Impression of surveillanceThe General Counsel alleges and Respondent deniesthat Respondent, by Lamb, on or about March 31 createdamong its employees the impression that it was engaging insurveillance of their union activities by telling them it knewwhat employees had been responsible for contacting Local660.As previously set forth in section II,B,3. above, Lambstated in the grease house to Tidwell. Golden. and Masseythat Bailey and Smith were the two main ones that got theUnion started. The record is clear that at this early date.none of the union activists, Tidwell, Smith, or Bailey. haddisclosed to Respondent that the employees were seekingLocal 660 to represent them. Nor does the record show thatLamb secured this information from any legitimate source.Thus, the impression of surveillance was raised in theminds of the three employees present when Lamb mysteri-ously came forth with the names of the employees whomhe regarded to be the union leaders. I find that Lamb'sstatement created the impression of surveillance, in viola-tion of Section 8(a)( I). Leslie E. Barnert d/ha Barnetr In-strument Company 173 NLRB 1397 (1968). enfd. 415 F.2d1374 (6th Cir. 1969).5. The banning of (Grady Henry TidwellParagraph 26 of the complaint alleges and Respondentdenies that on or about June 28. Respondent refused toallow Tidwell to perform any work at its Henegar plant.In section ll,C,3,d, above, are set forth the facts concern-ing Henegar's Superintendent Albert Bryant's telephone callto Tidwell on June 28. After berating Tidwell for passing outunion cards on the mine site, Bryant concluded his conversa-tion, as Tidwell testified, by telling him, "I don't want youback at Henegar on this property ever again." 29For the next 4 to 5 weeks neither Tidwell or Golden wasdispatched to Henegar to repair any equipment. The twomechanics were used at the Hollywood site by Lamb, toload and shoot dynamite, to work around the crusher, tohaul and prime water pumps, and to change oil in equip-ment. Previously, they had worked at Henegar "most allday." and then went to Hollywood to repair Lamb's equip-ment after regular working hours. A mechanic namedJackson was hired for Henegar, who, with Wayne Blanton.a mechanic out of Nashville, performed the work Tidwelland Golden had formerly done at the coal mine.Some weeks later, Buddy Jackson, Respondent's overallmechanical equipment supervisor, whose office was inNashville, telephoned Tidwell on a Saturday evening andinformed him that there was a loader at Henegar that had"a busted head on it" and that he was to go fix it. WhenTidwell informed him that Bryant would not let him on thepremises, Jackson said that he knew that, but Tidwell wasstill to go out there. Tidwell resisted. On the next morning.Sunday. Jackson came to Hollywood. got Tidwell, andtook him to Henegar, telling him that he was the supervisorof the equipment, that he was the one to tell the mechanicswhat to do, and that he was telling Tidwell to work on thisequipment. Jackson stood there while Tidwell worked onthe loader. Ever since that Sunday, Tidwell has been sentto Henegar to do repair work, just as he did before Bryantstopped him. It is my conclusion that the banning of Tid-well and his helper Golden '3 resulted from Respondent'santipathy to the Union. from Bryant's knowledge that Tid-well was involved in an organizational campaign, and fromthe superintendent's desire to ban this union activist fromHenegar. By' such conduct Respondent engaged in viola-tions of Section 8a)(3) and (1) of the Act.CONc.tI SIONS OF LAWI. The Respondent is engaged in commerce and theUnions are labor organizations. all within the meaning ofthe Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by discriminatorily discharging Ray R. Bailey on May13 because of his support of the Union.3. Respondent violated Section 8(a)(3) and (1) of theAct by discriminatorily refusing to allow Grady HenryTidwell and Larry Golden from on or about June 28 tope form work at its Henegar plant.: tl\l t did 1 l, tc lf\. iad I credit I idl. l tinco r;itradicted tclstniimi\1 \I1llh il IIIC l l lUl 111 d nol Itllcc Illia R pslponde nt rfused i, al1-I, (Jod1I'1 1I ! UlI k jI ici,lCI .Itl c lcitice I cICI .a[id the Inmllc r w;lturil,1 11l ilIll it htl h il I 111 I (li icchicil. id (ilIdcn, hins helpei.il,.n\ kolcd 1;i 1,1 li l, illd titiI (ildel l .a ls deied il ri hi t oI woi irk.I I cIC llc'i HOOVER, INC6074. Respondent violated Section 8(a)( I) of the Act hby un-lawfully: (a) interrogating employees about their ownunion sentiments and activities and those of other employ-ees: (b) threatening employees with reprisals or with dis-charge for engaging in activities on behalf of Local 660 orfor exercising their rights to communicate with the Board:(c) threatening employees to limit its work week to 40hours if the Union was designated as the employees' repre-sentative: (d) promising employees benefits for refrainingfrom activities on behalf of the Union; (e) soliciting em-ployees to cease engaging in activities on behalf of theUnion: (f) engaging in the surveillance of the union activi-ties of its employees: and (g) creating an impression ofsurveillance of the union activities of employees.5. Respondent violated Section 8(a)(2) and (I) of theAct by recognizing Local I as the bargaining representativeof its employees, and by executing a contract with Local I:by authorizing Local I to meet with its employees duringpaid working time: by assisting Local I to secure a stew-ard; by threatening its employees with discharge unlessthey joined Local I: and by granting pay raises as set forthin the Local I agreement.6. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.7. The General Counsel has not proved by a preponder-ance of the evidence (a) that Respondent interfered with.restrained, or coerced its employees in the exercise of therights guaranteed by the Act, or (b) contributed illegal sup-port, except by the specific acts and conduct found hereinto be violative.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that the Re-spondent be ordered to cease and desist therefrom and thatit take certain affirmative action designed to effectuate thepolicies of the Act.The Respondent having discriminatorily discharged itsemployee Ray R. Bailey, I find it necessary to order theRespondent to offer Bailey full reinstatement, with back-pay computed on a quarterly basis as prescribed in F. W.Woolworth Compan,. 90 NLRB 289 (1950). and FloridlaSteel Corporation. 231 NLRB 651 (1977),31 from date ofdischarge to date of a proper offer of reinstatement.The Respondent having discriminatorily refused to allowGrady Henry Tidwell and Larry Golden to work at theHenegar mine from June 28 to a date unknown, it shallmake them whole for any losses they may have sufferedbecause of Respondent's discrimination, by payment toeach of them of a sum of money equal to the amounts ofovertime they normally would have earned as overtimewages from June 28 to the date the)y were allowed to returnto work at Henegar, the backpay to be computed in accor-dance with the formula set forth above.The Respondent having illegally recognized Local I asthe collective-bargaining representative of its employeesand illegally entered into a collective-bargaining agreementSec, glencrll. I P/u/' ,., I& t l,', ; IS f \I RE 71t, I'(,%2with Local I. I find it necessary to order the Respondent tocease recognizing L.ocal I and to cease giving effect to thecollective-bargaining agreement dated May 12. 1977, andany contract between the Company and the Union unlessand until the Union is certified by the Board.Having found that Respondent violated Section 8(a)( 1).(2)., and (3) of the Act by the numerous acts and conductdetailed above. and since it is part of the purpose of theAct to prevent the commission of unfair labor practices. Irecommend that Respondent be ordered to cease and de-sist from violating the Act in the above or any other man-ner.Upon the foregoing findings, conclusions. and the entirerecord, and pursuant to Section 10(c) of the Act. I herebyissue the following recommended:ORDER '-The Respondent. Hoover. Inc.. Nashville, Tennessee. itsofficers, agents. successors. and assigns, shall:1. C('ease and desist from:(a) Discharging, shortening the hours, or otherwise dis-criminating against an) employee for supporting Interna-tional Union of Operating Engineers, Local 660. AFL-CIO. or any other union.(b) Interrogating its employees about union support orunion activities, threatening its employees with reprisals ordischarge for engaging in union activities or for communi-cating with the Board, threatening to limit employees'hours of work, promising benefits to employees for refrain-ing from activities on behalf of Local 660, soliciting itsemployees to join Local I or any other labor organization,and engaging in the surveillance of its employees' unionactivities and creating the impression of so doing.(c) Recognizing Local I as the collective-bargaining rep-resentative of its employees and giving effect to the collec-tive-bargaining agreement dated May 12, 1977-provided,however, that nothing in this Order shall be construed asauthorizing or requiring the Respondent to withdraw oreliminate any wage increase or other benefits in the termsand conditions of employment presently enjoyed by Re-spondent's employees- threatening its employees with dis-charge unless they join Local I or any other labor organi-zation. or otherwise assisting Local I or any other labororganization to secure membership from its employees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local Ias the collective-bargaining representative of its employeesunless and until said labor organization has been duly cer-tif d b the National Labor Relations Board as the exclu-sive representative of such employees.11 11n Che c 1nt ,1)n.' c e.1hnrll rlCr filed .a, prnonidrcd h Se, 112 4. f hciRule, .,1t1 R gtu.ll ll, A tile \.iilwlnl l I.h,-l Rltim, [ to.lid the fdiwu.Il0liIlsl*,llx. iLd ICoii d OrlldI e ne11. lr c in l .all it pr-licd in Sc,1l( 4J8 ,f I1ic RKle ., id RcI.I tii ls i, td h AJptJ hn Ilic [tn.llTr l .nd hceolI, h11dllelt _ 1..l ll I ( .ll ,ri ()idCi .1dO d .11nd thlliii, thrc'i, sh1.lI hCd lmed nk,,l cd t'. ,11 ptripM>HOOVER, INC 607 608DECISIONS OF NATIONAL .ABOR RELATIONS BOARD(b) Offer Ray R. Bailey immediate and full reinstate-ment to his former job or, if the job no longer exists. to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for his lost earnings in the manner set forth in theremedy.(c) Make Grady Henry Tidwell and Larry Goldenwhole for their lost earnings in the manner set forth in theremedy.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records. timecards.personnel records and reports, and other records necessaryto analyze the backpay due under the terms of this recom-mended Order.(e) Post at its quarries in Hollywood and Woodville, Al-abama, its coal mine in Henegar, Alabama. and its officein Nashville, Tennessee, copies of the attached noticemarked "Appendix." 33 Copies of said notice, on formsprovided by the Regional Director for Region 10, afterbeing duly signed by Respondent's authorized representa-tive. shall be posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered. defaced, or covered by anyother material.(f) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.Itl s ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.11I the cenli that his Order i. enforced hb a judgment of a nitedSlAti ( turl ,f Appealls. he , lrds n he notlice reading "Posled h Order,f the Na;linal I lhor Real.llion Board" shall read "Posted Pursuant to aIJudCCnt of itic tI 1ied Stlite, ()ourt of Appeal, nforcing an Order of the\ ll-otlll I h*o Raliiotn B:rd